DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, line 5 recites “an elastic pawl” for which it cannot be determined if this is a new elastic pawl over the two recited in line 3. It is assumed that applicant intended that this was intended to refer to at least one of the two elastic pawls of line 3 for purposes of examination.
Claims 2-17 depend from claim 1, and thus are also similarly rejected.
Claim 8 recites the limitation "the seat ball" in line 2.  There is insufficient antecedent basis for this limitation in the claim. It is assumed that applicant intended that this should be “the ball seat” for purposes of examination.
Claim 10 recites the limitation "the annular ring" in line 2.  There is insufficient antecedent basis for this limitation in the claim. It is assumed that applicant intended 
Claim 13 recites the limitation "the extrusion element" in line 1 (claim 13 is listed as depending from claim 1.  There is insufficient antecedent basis for this limitation in the claim. It is assumed that applicant intended that claim 13 was intended to depend from claim 12 for purposes of examination, which gives proper antecedent basis for “the extrusion element”.
Claim 13, second to last line recites “a lower pawl part” for which it cannot be determined if a new lower pawl part is required over the ones recited earlier in this claim. It is assumed that applicant intended that this feature refers to at least one of the plurality of lower pawl parts for purposes of examination. 
Claim 14, lines 2-3,  recites “a plurality of lower pawl parts” , for which it cannot be determined if more lower pawl parts over the ones recited in claim 13 are required. It is assumed that applicant intended that the plurality of lower pawl parts of claim 14 are the same as those in claim 13 for purposes of examination.
Claim 17, line 2 recites “a lower pawl part” for which it cannot be determined if a new lower pawl part is required over the ones recited in claim 13. It is assumed that applicant intended that this feature refers to at least one of the plurality of lower pawl parts of claim 13 for purposes of examination. 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the sliding sleeve in a  must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, and 8-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Daffin US2994280.
Daffin teaches sliding sleeve opening tool (Figure 1, in which this tool is capable of being used to open a sliding sleeve by engagement with 16), which comprises an engaging element 13, a ball seat 6 and a guiding head 21 connected in sequence, wherein the engaging element 13 comprises at least two elastic pawls 15 (wherein spring blades or fingers are the same as elastic pawls since they are elastic in nature and able to return back to their original position, and are operated in the elastic region of a Young’s diagram, rather than undergoing plastic deformation) uniformly disposed in a circumferential direction and at least one engaging part 16 disposed on an external circumferential surface of the elastic pawl, and the engaging element is provided with a first fluid channel (the bore inside the pawls 15) which runs through the engaging element;
wherein the ball seat is provided with a second fluid channel  (inside diameter of 6) which run through the ball seat, and within the second fluid channel a bearing surface (the frustoconical surface holding ball 19) for bearing a sealing ball 19 is disposed, the second fluid channel being in communication with the first fluid channel; and

A guiding inclined surface (the beveled edge at 13) is disposed on an external circumferential surface of an end of the engaging element far from the ball seat
A protrusion or a groove (at 16) is disposed on the external circumferential surface of the elastic pawl.
A guiding inclined surface (beveled edge at 21) is disposed on an external circumferential surface of an end of the guiding head far from the ball seat.
The third fluid channel comprises a taper hole section (at the top of 20) disposed at an end of the guiding end, and a large-opening end of the taper hole section is far from the ball seat (since it is displaced above the ball seat).
A retaining part 22 is disposed on an inner wall of the first fluid channel close to the seat ball, wherein the retaining part and the bearing surface together with the second fluid channel form a ball cage below the ball, and wherein 20 provides upper caging, and the sealing ball is disposed in the ball cage.
The ball seat has a connection end part (at 23) which is connected to the engaging element, and an annular elastic element 10 is disposed on the connection end part.
A press ring 8 which abuts against the annular ring/annular elastic element.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Daffin in view of Campbell US2013/0161015.
Daffin teaches the invention substantially as claimed, as described above, but does not teach an inner diameter of the large-opening end of the taper hole section is smaller than an outer diameter of the guiding head, and an end surface is fom1ed between an external circumferential surface of the guiding head and a hole wall of the taper hole section, wherein a longitudinal section of the end surface along an axial direction of the taper hole section is in a circular arc shape; an annular groove which 
Campbell teaches a sliding sleeve opening tool 10 that includes engaging element 20, ball seat 36, guiding head 53, elastic pawls 28 with engaging part as outer surface of 28, 1st fluid channel inside 28, 2nd fluid channel in 46 or 40 in fluid communication with interior 50 inside pawls, seat/bearing surface 40, and 3rd fluid channel 48. A taper hole is near 46 is frustoconical/circular arc shaped, and annular groove 48 forms the opening to provide engagement for a next valve sub/tool ¶0053.
It would have been obvious to a person having ordinary skill in the art at the time of the instant invention to modify Daffin in view of Campbell to include the claimed shape of the taper hole to enable engagement for a next tool in the well.
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Daffin in view of Martin, et al. GB2491140.
Daffin teaches the invention substantially as claimed, as described above, but does not teach a cleaning element is disposed on a lower end of the connection end part.
Martin, et al. teaches that it is known in the art to place a wiper plug 13 (which is necessarily a cleaning element, since it wipes the walls) on a sliding sleeve tool (Figure 2) that includes flexible collet/pawls 11 with o-rings for redundant sealing (Page 7: 15-16).
It would have been obvious to a person having ordinary skill in the art at the time of the instant invention to modify Daffin in view of Martin, et al. to include wiper seals .
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Daffin in view of Campbell and Johnston, et al. US2390372.
	Daffin teaches the invention substantially as claimed, as described above, but does not teach the engaging element is connected to a sliding sleeve in a wellbore and is provided with a rubber barrel ·which can be attached to the sliding sleeve in a ·wellbore after expanding due to extrusion, and an extension element is disposed on an outer wall of the ball seat wherein the extrusion element can be movably disposed on the engaging element and is used for extruding the rubber barrel.
	Campbell teaches the engaging element is connected to a sliding sleeve 14 in a wellbore as described above, to selectively actuate a sliding sleeve in the wellbore ¶0002.
	Johnston, et al. teaches that it is notoriously well-known in the art to have a downhole tool (Figure 2) that includes a packer/rubber barrel 28 (Page 1, right column: 45-47 describes rubber, and is shown as barrel shaped) that can be attached to a sliding sleeve when expanded outwards (and inserted in the sliding sleeve tubular) due to extrusion. An extension element 35 provides axial force and is movably disposed on 15 (when shear pins 38 have been sheared) to extrude the rubber barrel, as described in Page 2, left column: 48-59. 
	It would have been obvious to a person having ordinary skill in the art at the time of the instant invention to modify Daffin in view of Campbell to select to use the tool to engage a sliding sleeve to selectively actuate the sliding sleeve in the wellbore. 
.
Allowable Subject Matter
Claims 13-17 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Pringle, et al. US4718488 teaches a seal on the outside of a pump out plug system to actuate a sleeve downhole. Kilgore US4360063 teaches a bar in Figure 3 to provide a ball cage.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Cathleen Hutchins whose telephone number is (571)270-3651.  The examiner can normally be reached on M-Th 11am-9:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Examiner is teleworking full time outside of the Washington DC area.  It is strongly recommended that interviews be conducted telephonically, as availability for in-person interviews are extremely limited.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taras Bemko (Acting SPE) can be reached on 571-270-1830.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CATHLEEN R HUTCHINS/Primary Examiner, Art Unit 3672                                                                                                                                                                                                        
/C.R.H/Primary Examiner, Art Unit 3672                                                                                                                                                                                                        3/9/2021